1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 NOOR HUSSAIN,                              CASE NO. 5:19-CV-00564 JVS (SK)
12         Plaintiff,
                                              ORDER DISMISSING ENTIRE
13             vs.                            ACTION WITH PREJUDICE
14 COUNTY OF RIVERSIDE,
   et al.,
15
           Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
     4821-8399-3011.1
                                             1
                        ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
1 Good cause appearing therefor from the stipulation of the parties
2             IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE, with
3 the parties to bear their own costs and attorney fees.
4             IT IS FURTHER ORDERED that that any documents, reports, exhibits, etc.
5 produced or disclosed pursuant to the Stipulated Protective Order (ECF Document
6 27) shall remain protected by such Order.
7
8
9 DATED: February 27, 2020
                                            Hon. James V. Selna
10
                                            United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4821-8399-3011.1
                                               2
                          ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
